Dear Dr. Craft:
The law allows you to continue in your state employment as the full-time Dean of the Career and Professional Programs at Elaine P. Nunez Community College while serving as member of the St. Bernard Parish School Board, a part-time local elective office. LSA-R.S. 42:66(B) permits the concurrent holding of these positions, and states:
       B. Nothing in this Part shall be construed to prevent a school teacher or person employed in a professional educational capacity in a grade school, high school, other educational institution, parish or city school board from holding at the same time an elective or appointive office.
You continue to teach classes at the University, in addition to fulfilling your responsibilities working with business and industry relations, off-campus classes, and the non-credit division of the University. This office is of the opinion that you are employed in a "professional educational capacity" and that you are allowed to simultaneously hold local elective office.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:jlg
Mr. Hugh C. Craft, Ed.D. Dean of Career and Professional Programs Elaine P. Nunez Community College 3700 LaFontaine Street Chalmette, La 70043
DATE RECEIVED: January 4, 1995
DATE RELEASED:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL